DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The specification of present Invention discloses asynchronously request such information from only particular ones of the WCs 600 from which status information has not been collected for a relatively long duration of time (see Par.[0185]-[0186]). However, the specification does not disclose “the status requests are sent on the asynchronous basis based at least in part on a time duration that has elapsed” as claimed. Therefore, claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2014/0236323 A1 hereinafter referred to as “Brown’).
With respect to claim 1, Brown discloses, in Figs.1A-22, an apparatus for controlling a facility, the apparatus comprising: an interface for communicating with of window controllers (see paragraphs [0136]-[0137], [0168], [0161], [0176], [0192] wherein communication interface (e.g. BMS) that interface directly with plurality of window controllers); and a network controller (NC) operatively coupled to the window controllers (WC/1410) and to the interface, which network controller comprises one or more processors configured to cause: (i) sending a status request from the network controller (NC) to one or more of the window controllers (WC), the status request requesting a tint status of one or more of the optically switchable devices controlled by one or more of the window controllers (see Fig.17, Par.[0168]-[01 73] wherein communication between network controller NC 1405 and window controllers WC 1410 is disclosed; see Fig.7, step 650, Par.[0108] wherein the calculation of tint level is based on current tint level (e.g. if the recalculation of tint level suggests that no change in tint from the current tint level is required, then there is no transmission of instructions with an updated tint level); see Fig.12, step 840, 850, Par.[0123] and [0125] wherein current tint level based equation is disclosed), (ii) processing status information received at the network controller from the one or more of the window controllers responsive to the status request, the status information indicating at least the tint status of one or more of the optically switchable devices controlled by the one or more of the window controllers, and (iii) sending, responsive to processing the status information, one or more tint commands via the interface to the one or more of the window controllers (see paragraphs [0080]-[0083], [0088]-[0090], [0093], [0098], [0104], [0106], [0111 ]-[0112], [0114]-[0115], [011 7]-[0118], [0122]-[0129], [0137], [0149] and [0172] wherein WCs processor 450 is disclosed; see paragraphs [0163], [0170], [0173] and [0193] wherein the window controller can be manually input by an end user at a wall switch, either directly or via wireless communication, or the input can be from a BMS; see, for example, Figs.7, paragraphs [0105]-[01 10] wherein response override tint value to a tint status is disclosed and Fig.12, paragraphs [0121 ]-[0125] wherein processing status information received from window controller includes the status information indicating at least a tint status (e.g. see steps 810, 820, 830 and 840) and sending tint command responsive (e.g. steps 850 and 860) via the interface to WCs).
With respect to claim 2, Brown discloses, in Figs.1A-22, the apparatus, wherein the network controller s configurated to send  sending status requests to the one or more of the window controllers on a sequential basis or on an asynchronous basis (see Figs.7-8, paragraph [0111] wherein performing all three Modules A, B, and C in sequence (i.e. on a sequential basis) to calculate a final tint level of a particular electrochromic window).
With respect to claim 4, Brown discloses, in Figs.1A-22, the apparatus, wherein the network controller is configured to send the one or more tint commands on a sequential basis to the one or more of the window controllers (see Par.[0075] wherein window controller is used to control the tint level of the electrochromic device of an electrochromic window. In some embodiments, the window controller is able to transition the electrochromic window between two tint states (levels), a bleached state and a colored state).
With respect to claim 5, Brown discloses, in Figs.1A-22, the apparatus, wherein the status information further indicates voltage information associated with the one or more of the optically switchable devices (see [0088]-[0090] wherein window controller 450 can instruct the PWM 460 to apply a voltage and/or current to electrochromic window 505 to transition it to the desired tint level).
With respect to claim 8, Brown discloses, in Figs.1A-22, the apparatus, wherein the control network is configured to control at least one system of the facility comprising: a heating, ventilation, and air conditioning (HVAC) system; a lighting system; a security system; an elevator system; a fire system; and/or a power system (see Par.[0102] wherein the predictive control logic could be useful in allowing building designers to have a lower HVAC capacity; see Par.[0136], [0141]-[0146] wherein BMS 1100, that manages a number of systems of a building 1101, including security systems, heating/ventilation/air conditioning (HVAC), lighting of the building, power systems, elevators, fire systems, and the like).
With respect to claim 9, Brown discloses, in Figs.1A-22, the apparatus, wherein the control network is configured to control two or more systems of the facility, and wherein the control network is configured to optimize usage of the two or more systems based on energy consumption of the facility (see Par.[0142] wherein User console 1225 may be a computer terminal that can be used by the building manager to schedule operations of, control, monitor, optimize, and troubleshoot the different systems of the building; see Par.[0166] wherein BMS for optimizing the environment and energy savings in a building;. window location data as well as feedback from sensors are synergized for such optimization; for example, granular level (window-by-window) microclimate information is fed to a BMS in order to optimize the building's various environments).
With respect to claim 10, Brown discloses, in Figs.1A-22, a method for controlling a facility, the method comprising: sending, by a network controller to one or more window controllers, a status request requesting a current tint status of one or more optically switchable devices that are disposed in the facility and that are controlled by one or more of the window controllers (see Fig.17, Par.[0168]-[01 73] wherein communication between network controller NC 1405 and window controllers WC 1410 is disclosed; see Fig.7, step 650, Par.[0108] wherein the calculation of tint level is based on current tint level (e.g. if the recalculation of tint level suggests that no change in tint from the current tint level is required, then there is no transmission of instructions with an updated tint level); see Fig.12, step 840, 850, Par.[0123] and [0125] wherein current tint level based equation is disclosed); processing status information received from the one or more of the window controllers responsive to the status request, the status information indicating at least the current tint status of the one or more optically switchable devices controlled by the one or more of the window controllers; and sending, responsive to processing the status information, one or more tint commands via the interface to the one or more of the window controllers (see paragraphs [0080]-[0083], [0088]-[0090], [0093], [0098], [0104], [0106], [0111 ]-[0112], [0114]-[0115], [011 7]-[0118], [0122]-[0129], [0137], [0149] and [0172] wherein WCs processor 450 is disclosed; see paragraphs [0163], [0170], [0173] and [0193] wherein the window controller can be manually input by an end user at a wall switch, either directly or via wireless communication, or the input can be from a BMS; see, for example, Figs.7, paragraphs [0105]-[01 10] wherein response override tint value to a tint status is disclosed and Fig.12, paragraphs [0121 ]-[0125] wherein processing status information received from window controller includes the status information indicating at least a tint status (e.g. see steps 810, 820, 830 and 840) and sending tint command responsive (e.g. steps 850 and 860) via the interface to WCs).
With respect to claim 11, Brown discloses, in Figs.1A-22, the method, wherein the status requests are sent to the one or more of the window controllers on a sequential basis or on an asynchronous basis (see Figs.7-8, paragraph [0111] wherein performing all three Modules A, B, and C in sequence (i.e. on a sequential basis) to calculate a final tint level of a particular electrochromic window).
With respect to claim 13, Brown discloses, in Figs.1A-22, the method, one or more tint commands are sent on a sequential basis to the one or more of the window controllers (see Par.[0075] wherein window controller is used to control the tint level of the electrochromic device of an electrochromic window. In some embodiments, the window controller is able to transition the electrochromic window between two tint states (levels), a bleached state and a colored state).
With respect to claim 14, Brown discloses, in Figs.1A-22, the method, wherein the status information further indicates voltage information associated with the one or more of the optically switchable devices. (see [0088]-[0090] wherein window controller 450 can instruct the PWM 460 to apply a voltage and/or current to electrochromic window 505 to transition it to the desired tint level).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Brown et al. (US 2017/0097259 A1 hereinafter referred to as “Brown ‘2017”).
With respect to claim 6, Brown discloses all the claimed limitations of claim 1. However, Brown ‘2017 does not explicitly disclose the limitations of claim 6.
Brown ‘2017 discloses, in Figs.1-19, the apparatus, wherein the network controller is further configured to cause the status information to be stored in a log file in connection with sensor data received responsive to the status request (see Par.[0181] wherein data logger within the NC 1800 collects and stores the various information received from the WCs 1900 in the form of a comma-separated values (CSV) file or via another table-structured file format).
Brown and Brown ‘2017 are analogous art because they are all directed to an electrochromatic window control, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Brown to include Brown ‘2017 because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify data storage for electro-chromatic window control in Brown by including storage in log file in connection of sensor data as taught by Brown ‘2017 in order to utilize log file data storage so as to enable a multi-sensor device requiring little or no wiring or enable a compact form factor thereby to provide intelligent control systems and algorithms for driving optical transitions in optically-switchable windows.
With respect to claim 7, Brown discloses all the claimed limitations of claim 1. However, Brown ‘2017 does not explicitly disclose the limitations of claim 7.
Brown ‘2017 discloses, in Figs.1-19, the apparatus, wherein the status information received is utilized to detect at least one error condition of at least one of the one or more optically switchable devices (see Par.[0113] wherein the tint status value can represent a “tinting status” or “transition status” indicating that the WC is in the process of tinting the target IGUs 1602, an “active” or “completed” status indicating that the target IGUs 1602 are at the target tint state or that the transition has been finished, or an “error status” indicating an error).
Brown and Brown ‘2017 are analogous art because they are all directed to an electrochromatic window control, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Brown to include Brown ‘2017 because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify control information system of electro-chromatic window in Brown by including detecting an error as taught by Brown ‘2017 in order to utilize error detection information for efficient tint command can be addressed to a respective one of the WCs by way of the respective CAN ID.
With respect to claim 15, Brown discloses all the claimed limitations of claim 10. However, Brown ‘2017 does not explicitly disclose the limitations of claim 15.
Brown ‘2017 discloses, in Figs.1-19, the method, further comprising causing the status information to be stored in a log file in connection with sensor data received responsive to the status request (see Par.[0181] wherein data logger within the NC 1800 collects and stores the various information received from the WCs 1900 in the form of a comma-separated values (CSV) file or via another table-structured file format).
Brown and Brown ‘2017 are analogous art because they are all directed to an electrochromatic window control, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Brown to include Brown ‘2017 because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify data storage for electro-chromatic window control in Brown by including storage in log file in connection of sensor data as taught by Brown ‘2017 in order to utilize log file data storage so as to enable a multi-sensor device requiring little or no wiring or enable a compact form factor thereby to provide intelligent control systems and algorithms for driving optical transitions in optically-switchable windows.
With respect to claim 16, Brown discloses all the claimed limitations of claim 10. However, Brown ‘2017 does not explicitly disclose the limitations of claim 16.
Brown ‘2017 discloses, in Figs.1-19, the method, further comprising utilizing the status information received to detect at least one error condition of at least one of the one or more optically switchable devices (see Par.[0113] wherein the tint status value can represent a “tinting status” or “transition status” indicating that the WC is in the process of tinting the target IGUs 1602, an “active” or “completed” status indicating that the target IGUs 1602 are at the target tint state or that the transition has been finished, or an “error status” indicating an error).
Brown and Brown ‘2017 are analogous art because they are all directed to an electrochromatic window control, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Brown to include Brown ‘2017 because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify control information system of electro-chromatic window in Brown by including detecting an error as taught by Brown ‘2017 in order to utilize error detection information for efficient tint command can be addressed to a respective one of the WCs by way of the respective CAN ID.
Allowable Subject Matter
Claims 17-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 17, 25, none of the prior art of record teaches, suggests or renders obvious either alone or in combination, controlling tint of the at least one tintable window using a network that is (A) operatively coupled to redundant controllers, (B) operatively coupled to (I) an air flow sensor and/or (II) an occupancy sensor configured to detect occupant presence, and/or (C) is configured to (a) consider a surface area of the at least one tintable window and (b) adjust power requirements nonlinearly with respect to the surface area. Claims 18-24 and 26-32 are also allowed because of their dependency to the allowed base claims 17 and 25.
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818